*339Concurring Opinion.
Roby, J.
The assignment that the court erred in refusing the change of venue is logically correct. It would seem that no new trial could be granted in a case in which there has been no trial. It is also logically correct to make such assignment where there has been a trial, for the reason that such motion and the refusal thereof can have no more to do with the trial than the ruling on a demurrer or any other action which has nothing to do with it. Citizens St. R. Co. v. Shepherd (1902), 29 Ind. App. 412, 424. If logic governs in making assignments of error, the cases cited on page 424, supra, should be overruled.